          Case 3:19-cv-00507-SDD-EWD          Document 14       07/29/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

ALEXANDER CIVIL ACTION

VERSUS 19-507-SDD-EWD

WRIGHT,ETAL.

                                           RULING

        The Court, after carefully considering the Complaint,1 the record, the law

applicable to this action, and the Report and Recommendations2 of United States

Magistrate Judge Erin Wilder-Doomes, dated June 29, 2021, to which no objection was

filed, hereby approves the Report and Recommendations of the Magistrate Judge and

adopts it as the Court's opinion herein.

        ACCORDINGLY,

        IT IS HEREBY ORDERED that all federal claims are DISMISSED, WITH

PREJUDICE, for failure to state a claim upon which relief may be granted pursuant to 28

U.S.C.§§1915(e)and1915A.

        IT IS FURTHER ORDERED that the Court declines to exercise supplemental

jurisdiction over any potential state law claims and, if leave to amend is sought, it is hereby

DENIED.

        Signed in Baton Rouge, Louisiana on July 28,2021.



                                                             ^/CLC/I^
                                       CHIEF JUDG^HELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA

1 Rec. Doc. 1.
2Rec. Doc. 13.
